                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION



                                                    CV 17-21-BU-BMM
  JENNIFER MUNTER a/k/a JENNY
  MUNTER,

                  Plaintiff,

        vs.                                               ORDER

  MEAGAN SCHMIDT,

                  Defendant.



      Plaintiff Jennifer Munter consolidated eleven motions in limine into one

Motions in Limine filed on April 11, 2018. (Doc. 18.) Defendant Meagan Schmidt

filed her response on April 25, 2018. (Doc. 26.) The Court conducted a motion

hearing on June 7, 2018. (Doc. 43.) The Court ruled from the bench on all eleven

issues. The Court’s rulings are reiterated below.

                       MOTION IN LIMINE NUMBER 1


                                          1
      Munter sought to preclude Schmidt from presenting any evidence on how

this litigation or potential adverse verdict may impact Schmidt’s financial status or

reputation. (Doc. 19 at 5-6.) The Court granted the motion. (Doc. 59 at 18:23.)




                       MOTION IN LIMINE NUMBER 2

      Munter sought to preclude any collateral source evidence, including receipt

of health insurance payments. (Doc. 19 at 6.) The Court granted the motion. (Doc.

59 at 19:10-13.)

                       MOTION IN LIMINE NUMBER 3

      Munter sought to preclude Schmidt from telling the jury that Munter had

acted inappropriately by interviewing fact witnesses before the trial. (Doc. 19 at 6-

7.) The Court determined that it is appropriate for Schmidt to explore whether

Munter’s counsel provided any information to the witnesses that may influence

their testimony. (Doc. 59 at 20:10-13.) The Court orders that Schmidt cannot ask

the witnesses whether they “had improper contact with counsel.” (Doc. 59 at 20:8-

10.) The Court further orders that Schmidt cannot imply or expressly claim that

contact with Munter’s counsel would have been improper. (Doc. 59 at 20:13-15.)

The motion is granted in part.

                       MOTION IN LIMINE NUMBER 4

                                          2
      Munter sought to preclude Schmidt from presenting any evidence of

comparative and/or contributory negligence on the part of Munter. (Doc. 19 at 7.)

The Court granted the motion. (Doc. 59 at 21:3-5.)




                        MOTION IN LIMINE NUMBER 5

      Munter sought to preclude Schmidt from arguing that Munter’s damages can

be apportioned based upon preexisting condition. (Doc. 19 at 7.) The Court granted

the motion. (Doc. 59 at 23:21-24:2.)

                        MOTION IN LIMINE NUMBER 6

      Munter seeks to preclude Schmidt from presenting any evidence of Munter’s

prior injuries or subsequent injuries that are unrelated to the injuries Munter

suffered in the accident. (Doc. 19 at 7.) The Court reserved ruling until trial. (Doc.

59 at 25:6-9.)

                        MOTION IN LIMINE NUMBER 7

      Munter seeks to preclude Schmidt’s expert, Dr. Anderson, from testifying

that the accident involved only “minor impact forces,” or from expressing any

opinion that Munter was not injured and could not have been injured because of

the collision only involved “minor impact forces.” (Doc. 19 at 8-13.) The Court

reserved ruling until trial. (Doc. 59 at 45:16-17.)

                                           3
                       MOTION IN LIMINE NUMBER 8

      Munter seeks to preclude Schmidt’s expert, Dr. Anderson, from commenting

on Munter’s credibility. (Doc. 19 at 14-15.) The Court granted the motion. (Doc.

59 42:1-7.)



                       MOTION IN LIMINE NUMBER 9

      Munter seeks to preclude Schmidt’s expert, Dr. Anderson, from testifying

that depression and anxiety have contributed to her symptoms. (Doc. 19 at 16-17.)

The Court prohibits Dr. Anderson from stating that Munter suffers from “chronic

depression and anxiety.” (Doc. 59 at 44:19-45:6.) The Court orders Dr. Anderson

to stick to the facts found in the medical reports and to avoid making a diagnosis

about Munter’s depression and anxiety. (Doc. 59 at 44:19-45:6.) The Court further

prohibits Dr. Anderson from opining that Munter’s pain is caused by depression.

(Doc. 59 at 48:24-49:6.)

                      MOTION IN LIMINE NUMBER 10

      Munter seeks to preclude Schmidt’s expert, Dr. Anderson, from stating that

his opinions are based upon “evidence-based medicine.” (Doc. 19 at 17-18.) The

Court granted the motion. (Doc. 59 at 38:12-19.)

                      MOTION IN LIMINE NUMBER 11




                                         4
      Munter seeks to preclude Schmidt’s expert, Dr. Anderson, from testifying in

this action. (Doc. 19 at 18.) The Court denied the motion.

      For the reasons stated in open court, IT IS ORDERED that Munter’s

Motions in Limine (Doc. 18) is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that rulings on Motion Number 6 (Doc. 19 at

7) and Motion Number 7 (Doc. 19 at 8) are RESERVED.

      DATED this 3rd day of October, 2018.




                                         5
